Citation Nr: 0941499	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  98-14 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sinusitis, including a stuffy nose, claimed as the result of 
an undiagnosed illness.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
pulmonary disorder, including asthma, claimed as the result 
of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The Veteran served on active duty from March 1971 to January 
1973 and from February 1991 to June 1991.  During the latter 
period, he had service in the Southwest Theater of Operations 
associated with his participation in the Persian Gulf War.  
The Veteran also had service in the Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
RO.

The issues on appeal were previously before the Board in June 
2004, March 2007, and September 2008.  Each time, they were 
remanded to the VA Appeals Management Center (AMC) for 
additional development to cure an evidentiary and/or 
procedural defect.  Following that development, the AMC 
confirmed and continued the denials of entitlement to service 
connection for sinusitis, including a stuffy nose, and for a 
pulmonary disorder, including asthma, each claimed as the 
result of an undiagnosed illness.

Unfortunately, after reviewing the record the Board finds 
that the foregoing development was insufficient to cure the 
procedural defect.  Accordingly, the appeal is REMANDED to 
the RO via the AMC).  VA will notify the Veteran if further 
action is required on his part.


REMAND

In March 1993, the RO denied the Veteran's claim of 
entitlement to service connection for sinusitis.  In so 
doing, the RO considered the Veteran's service in the Persian 
Gulf.  In April 1993, the Veteran was notified of that 
decision, as well as his appellate rights; however, VA did 
not receive a notice of disagreement with which to initiate 
an appeal.  Therefore, that decision became final under the 
law and regulations then in effect.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1992).  

In September 1995, the RO denied the Veteran's claim of 
entitlement to service connection for a pulmonary condition, 
including asthma.  In so doing, the RO considered the 
Veteran's service in the Persian Gulf, and the possibility 
that his claim was associated with an undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1994); 38 C.F.R. 
§ 3.317 (1995).  Later that month, the Veteran was notified 
of that decision, as well as his appellate rights.  As above, 
however, VA did not receive a notice of disagreement with 
which to initiate an appeal.  Therefore, that decision also 
became final under the law and regulations then in effect.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1995).  

In December 1997, the RO considered the Veteran's claims of 
entitlement to service connection for sinusitis and asthma in 
light of amended law and revised regulations pertaining to 
disabilities sustained as result of undiagnosed illness 
incurred during the Persian Gulf War.  38 U.S.C.A. § 1117 
(West 1991 and Supp. 1997); 38 C.F.R. § 3.317 (1997).  
However, following a review of the record, the RO denied 
those claims.  The Veteran disagreed with those decisions, 
and this appeal ensued.

Thereafter, the case was developed on the basis of whether 
new and material evidence has been received to reopen the 
Veteran's claims of entitlement to service connection for 
sinusitis, including a stuffy nose, claimed as the result of 
an undiagnosed illness, and whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for a pulmonary disorder, including asthma, 
claimed as the result of an undiagnosed illness.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

At the outset of the Veteran's appeal, new and material 
evidence meant evidence not previously submitted to VA 
decisionmakers which bore directly and substantially upon the 
specific matter under consideration.  Such evidence was 
neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled was so 
significant that it had to be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

During the pendency of the appeal, VA revised its regulations 
with respect to the definition of new and material evidence, 
to wit:  

New evidence means existing evidence not 
previously submitted to VA 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

Duty to Assist, 66 Fed. Reg. 45620 (August 29, 
2001) (codified as revised at 38 C.F.R. § 3.156 
(2009).  

However, the foregoing revisions are not applicable for 
claims filed prior to August 29, 2001, such as those at issue 
in this case.  Id.

In September 2008, the Board remanded the issues on appeal to 
the AMC specifically to provide the Veteran with the 
definition of "new and material evidence" which was 
applicable to claims to reopen which were filed prior to 
August 29, 2001.  This was the same procedural deficit that 
the Board attempted to cure in its April 2007 remand.  

In October 2008 and February 2009, the AMC sent a letter to 
the Veteran in an attempt to comply with the Board's 
September 2008 remand instructions.  However, that letter did 
not provide the information directed by the Board.  
Basically, it included some language from the definition of 
new and material evidence effective with respect to claims 
filed prior to August 29, 2001, as well as some elements of 
the definition of new and material evidence with respect to 
claims filed on or after August 29, 2001.  That was, 
essentially, the same language provided to the Veteran 
following the April 2007 remand.  

In the Supplemental Statement of the Case, issued in May 
2009, the Decision Review Officer attempted to correct the 
problem by setting forth the language of 38 C.F.R. § 3.156 
which was in effect prior to August 29, 2001.  However, that 
attempt was not effective, because letters to correct 
deficiencies in VA's notification to assist Veterans in the 
development of their claims must be issued prior to the 
decision in the claim.  See, e.g., Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007). 

In light of the foregoing, additional development of this 
case is warranted prior to further consideration by the 
Board.  Accordingly, the case is remanded for the following 
actions:

1.  Provide the Veteran with notice of 
VA's duty to assist him in the 
development of the claims at issue.  The 
notice must specify the evidence 
necessary to reopen a previously 
disallowed claim.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

In particular, the Veteran must be 
provided with the criteria, effective 
prior to August 29, 2001, for reopening 
final decisions of the RO, to wit:  

New and material evidence means 
evidence not previously submitted 
which bears directly and 
substantially upon the specific 
matter under consideration, which is 
neither cumulative nor redundant, 
and which by itself or in connection 
with the evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.  

Thereafter, the Veteran must be afforded 
the appropriate period of time for 
response to all written notice and 
development as required by law.

2.  When the actions requested in part 1 
have been completed, undertake any other 
indicated development.  Then readjudicate 
the issues of whether new and material 
evidence has been received to reopen the 
Veteran's claims of entitlement to 
service connection for sinusitis, 
including a frequent stuffy nose, claimed 
as the result of an undiagnosed illness, 
and for a pulmonary disorder, including 
asthma, also claimed as the result of an 
undiagnosed illness. 

If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.

In remanding this case, the Board must emphasize that it is 
obligated by law to ensure that the RO/AMC complies with its 
directives.  Compliance by the RO/AMC is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

The Veteran need take no action unless he is notified to do 
so. However, he is advised that he has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________ 
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).

